[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                No. 05-13214                     MAY 17, 2006
                            Non-Argument Calendar              THOMAS K. KAHN
                                                                   CLERK
                          ________________________

                      D. C. Docket No. 04-20836-CR-CMA

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                      versus

ANTONIO LUDOVICO,
                                                          Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________


                                  (May 17, 2006)


Before TJOFLAT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Appellant pled guilty to three counts of an indictment: Counts 1 and 2,

conspiring to commit and committing a Hobbs Act Robbery; Count 3, conspiring
to possess a firearm during a crime of violence. The district court sentenced

appellant to a concurrent 78-month term of imprisonment – at the low end of the

Guidelines sentence range – on each count. He now appeals his sentences,

claiming that they are unreasonable.

       Appellant contends that the district court failed appropriately to consider the

sentencing factors set out in 18 U.S.C. § 3553(a) in fashioning his sentences. He

also claims that the sentence range prescribed by the Guidelines overstated his

personal involvement in the offenses and failed to consider his remorse, that he did

not personally cause the victim’s injury, and that he had led a law-abiding life and

enjoyed a professional career prior to his involvement in the criminal activity in

this case.

       In reviewing sentences for reasonableness under United States v. Booker,

543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), we “determine whether the

sentence imposed by the district court was reasonable in the context of the factors

outlined in 18 U.S.C. § 3553(a).” United States v. Scott, 426 F.3d 1324, 1328

(11th Cir. 2005) (internal quotations and citation omitted). Before undertaking this

task, though, we determine whether the district court consulted the Guidelines,

took them into account, and correctly calculated the Guidelines sentence range,

United States v. Crawford, 407 F.3d 1174, 1178 (11th Cir. 2005) (emphasis



                                           2
omitted), before it turned to the § 3553(a) factors.

      Appellant concedes that the district court correctly arrived at the Guidelines

sentence range in his case. Although the court did not on the record discuss one-

by-one the factors set out in § 3553(a), it did so implicitly in the context of

considering appellant’s arguments in mitigation and his claim that, given the §

3553(a) sentencing factors, the prescribed sentence range overstated the need for

his imprisonment for at least 78 months. The court concluded that concurrent

sentences of 78 months were reasonable in the circumstances presented. We agree.

      AFFIRMED.




                                            3